TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00550-CR


NO. 03-96-00551-CR


NO. 03-96-00552-CR







Ronald W. Jones, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT


NOS. 6593, 6594 & 6629, HONORABLE C.W. DUNCAN, JR., JUDGE PRESIDING







PER CURIAM


	The first two causes are appeals from judgments of conviction for burglary of a habitation
in which punishment was assessed at imprisonment for fifteen years.  Tex. Penal Code Ann. § 30.02 (West
1994 & Supp. 1996).  The third cause is an appeal from a judgment of conviction for assault against a
public servant in which punishment was assessed at imprisonment for five years.  Tex. Penal Code Ann.
§ 22.01 (West 1994 & Supp. 1996).

	The transcripts contain written waivers of appeal signed by appellant, his attorney, and the
district judge.  These documents, which reflect a knowing and voluntary waiver of the right to appeal, were
signed on the day judgment and sentence were imposed in open court.

	A defendant who knowingly and intelligently waives his right to appeal may not thereafter
appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976). 
See also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex.
Crim. App. 1974).  There is nothing in the transcripts to indicate that appellant sought or obtained the
permission of the district court to pursue these appeals.

	The appeals are dismissed.



Before Chief Justice Carroll, Justices Kidd and B. A. Smith

Dismissed for Want of Jurisdiction on All Causes

Filed:  October 16, 1996

Do Not Publish